Name: Council Regulation (EEC) No 1354/86 of 6 May 1986 amending Regulation (EEC) No 989/84 introducing a system of guarantee thresholds for certain processed fruit and vegetable products
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  agricultural structures and production
 Date Published: nan

 No LI 19/54 Official Journal of the European Communities 8.5.86 COUNCIL REGULATION (EEC) No 1354/86 of 6 May 1986 amending Regulation (EEC) No 989/84 introducing a system of guarantee thresholds for certain processed fruit and vegetable products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/ 86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), and in particular Article 3 (3) thereof, Having regard to the Commission proposal, Whereas Regulation (EEC) No 989/84 (z), as amended by Regulation (EEC) No 1321 / 85 (J), introduced a system of guarantee thresholds for certain processed fruit and vegetable products and in particular currants ; Whereas the trend in the possibilities for the sale of these products permits adjustment of the guarantee threshold for currants , HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) (a) of Regulation (EEC) No 989/84 is hereby replaced by the following : '(a) 70 000 tonnes of currants ; and'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H. van ZEIL (') OJ No L 49 , 27 . 2 . 1986, p . 1 . O OJ No L 103, 16 . 4 . 1984, p. 19 . O OJ No L 137 , 27 . 5 . 1985 , p . 43 .